Suit by Clara Liberto against Joe Liberto for divorce, for the care and custody of their two minor children, for the sum of $40 per month for the maintenance of said minors, for the use and control of their combined residence and grocery house until the minor children reach the age of sixteen, or until she should remarry or cease to use the said building, and for the sum of $100 as attorney's fee.
Grounds for divorce — alleged cruel treatment and assault and battery upon plaintiff repeatedly and charges and insinuations of unchastity of such nature as to render their living together unsupportable.
Defendant answered by general demurrer, numerous special exceptions, general denial, and special defenses.
The case was tried to the court without a jury and judgment rendered wherein the court found that all the material allegations of cruelty in plaintiff's petition were true, that plaintiff, Clara Liberto, was a proper person to have the care and custody of the minor children, and that the property in controversy was the community property of the parties. The court accordingly rendered judgment for plaintiff for divorce, awarded her the care and custody of the minor children, and that she have the exclusive use and control of the community property (house and lot) until said children became sixteen years of age, the same then to be owned and possessed by the parties as tenants in common, and that defendant pay to her the sum of $30 per month for the maintenance of said minors, and that he pay all costs of suit including $50 as attorney's fee. *Page 382 
We have carefully inspected and considered the whole of the record. It very amply supports the court's findings, and judgment. In his own testimony, plaintiff in error admits striking his wife repeatedly. All of the testimony acquits her of any injudicious acts relative to her not conducting herself with propriety. We think the disposition of the property correct.
The judgment is affirmed.